Exhibit 10.1

AMENDMENT TO NONCOMPETITION AND CONFIDENTIALITY AGREEMENT

This Amendment (this “Amendment”) made as of August 6, 2008, hereby amends that
certain Noncompetition and Confidentiality Agreement (the “Agreement”) made as
of January 1, 2004, by and between American Tower Corporation, a Delaware
corporation (“ATC”), and William H. Hess (“Optionee”).

WHEREAS, the Agreement was entered into in connection with the execution of that
certain Stockholder/Optionee Agreement, dated as of January 1, 2004, by and
among ATC, American Tower International, Inc., a Delaware corporation (“ATC
International”), and ATC South America Holding Corp, a Delaware corporation
(“Holding”), and of which Optionee executed a counterpart on January 1, 2004
(collectively, the “Stockholder Agreement”), pursuant to which Holding issued to
Optionee options (“Options”) to purchase shares of its Common Stock, par value
$.01 per share (“Shares”); and

WHEREAS, Optionee exercised the Options in October 2005, and pursuant to the
terms of the Stockholder Agreement, ATC purchased from Optionee the Shares
received upon exercise of the Options in April 2006; and

WHEREAS, pursuant to Section 5 of the Agreement (“Section 5”), Optionee
deposited a portion of the funds (“Security Funds”) received in connection with
the repurchase of the Shares by ATC into a restricted account to serve as
security for Optionee’s obligations under the Agreement; and

WHEREAS, more than two years have passed since the deposit of the Security Funds
into the restricted account by Optionee, Optionee has complied with the
Agreement and the terms and conditions contained therein during such period, and
ATC has determined that it is appropriate to release the Security Funds to
Optionee; and

WHEREAS, in accordance with Section 6(d) of the Agreement, ATC and Optionee have
agreed to enter into this Amendment to waive compliance with the requirements of
Section 5 and to eliminate the requirements of Section 5 from the Agreement.

NOW THEREFORE, ATC and Optionee hereby agree as follows:

1. Waiver and Amendment of Section 5. Effective as of the date of this
Amendment, compliance with Section 5 by Optionee is hereby waived by ATC.
Section 5 of the Agreement is hereby deleted in its entirety and shall be
amended, replaced and superseded effective as of the date of this Amendment to
read as follows: “Section 5. [Intentionally omitted.]”

2. Security Funds. All Security Funds previously deposited by Optionee pursuant
to Section 5 shall be released to Optionee without restriction by ATC. ATC shall
take all such action as may be required to cause the Security Funds to be
released promptly to Optionee.

3. Limitation of Scope. This Amendment is intended to amend the Agreement only
with respect to the Section 5, and all other provisions, terms and conditions of
the Agreement shall remain in full force and effect. Any matters not
specifically addressed in this Amendment shall be subject to the provisions,
terms and conditions of the Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

AMERICAN TOWER CORPORATION /s/ Edmund DiSanto Name:   Edmund DiSanto Title:  

Executive Vice President, Chief Administrative Officer and General Counsel

 

OPTIONEE /s/ William H. Hess Name:   William H. Hess